     Case 2:18-cr-00170-APG-DJA Document 60 Filed 02/18/21 Page 1 of 4




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                          UNITED STATES DISTRICT COURT
8
                               DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:18-cr-00170-APG-DJA
10

11                       Plaintiff,              STIPULATION TO CONTINUE
12
      vs.                                              SENTENCING

13    KENNETH HALL,                                     (Sixth Request)
14
                         Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between
18
     Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig,
19

20   Assistant United States Attorney, counsel for the United States of America,
21
     and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for
22
     defendant Kenneth Hall, that the sentencing hearing currently scheduled for
23

24   March 24, 2021 at 2:00 p.m., be vacated and continued at least ninety (90)
25
     days (to at least June 24, 2021), or alternatively to a subsequent date and
26

27
     time convenient to the Court.

28          This Stipulation is entered for the following reasons:


                                             1
     Case 2:18-cr-00170-APG-DJA Document 60 Filed 02/18/21 Page 2 of 4




1
           1.    This is the sixth requested continuance for sentencing.

2          2.    The parties do not anticipate that the effects of the current
3
     pandemic will be sufficiently mitigated to permit in-person hearings by the
4

5    time of the current setting without creating undue risk to the health of the
6
     courtroom participants. Mr. Hall anticipates that his grandmother will travel
7
     from South Carolina for his sentencing and given her age and the risks
8

9    associated with travel, a continued sentencing date would minimize the risks
10
     to her health. His father likewise anticipates traveling from New Mexico to
11

12
     attend sentencing and, his health is a concern as well. It seems unlikely that

13   there will be sufficient mitigation of these risks in less than 90 days from
14
     March 24, 2021.
15

16         3.    Mr. Hall prefers an in-person sentencing without masks, after an
17
     opportunity to consult and prepare with his counsel in person for the
18
     sentencing and is willing to wait until prudent safety measures would allow
19

20   that to happen without unnecessary risk to any of the parties.
21
           4.    The government does not believe that on balance the interests of
22

23
     justice would be harmed by a continuance to accommodate Mr. Hall’s

24   preference. Should conditions permit an earlier sentencing, the government
25
     will not oppose a request by Mr. Hall to advance his sentencing.
26

27

28




                                            2
     Case 2:18-cr-00170-APG-DJA Document 60 Filed 02/18/21 Page 3 of 4




1
           5.    Therefore, to allow Mr. Hall to personally appear and to allow

2    him to confer with his counsel in person beforehand, the parties seek a
3
     continuance of at least 90 days from the present setting (March 24, 2021).
4

5          6.    Defendant is in custody and does not object to the need to
6
     continue sentencing.
7
           7.    The government agrees to the requested continuance.
8

9          This is the sixth request for a continuance of sentencing.
10
           Date: February 18, 2021
11

12
      Counsel for KENNETH HALL                  NICHOLAS A. TRUTANICH
                                                United States Attorney
13

14    /s/ William Brown                         /s/ Daniel J. Cowhig
      WILLIAM H. BROWN                          DANIEL J. COWHIG
15    BROWN MISHLER, PLLC                       Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28




                                            3
     Case 2:18-cr-00170-APG-DJA Document 60 Filed 02/18/21 Page 4 of 4




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                    2:18-cr-00170-APG-DJA
10

11                      Plaintiff,                ORDER CONTINUING
12
      vs.                                          SENTENCING DATE

13    KENNETH HALL,
14
                        Defendant.
15

16

17          Based on the pending stipulation of counsel, and good cause appearing
18
     therefore, the Court hereby vacates the current sentencing date of March 24,
19

20   2021 and continues the date, such that the new sentencing date shall be

21   Wednesday, July 7, 2021 at 1:00 p.m. in Las Vegas courtroom 6C.
22

23
            DATED this 18th day of February, 2021.
24

25
                                     UNITED STATES DISTRICT JUDGE
26

27

28




                                           4
